DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 10 is canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al., WO 2017/087484 A1 (hereinafter “Henry”) in view of Nelson et al., US 2006/0074168 A1 (hereinafter “Nelson”). Henry a fiber-reinforced fluoropolymer composite comprising a melt process poly(vinylidene fluoride) PVDF comprising at least 60 wt. % of vinylidene fluoride monomer units with an aspect ratio of 1 and fibrous material including carbon fiber. See Henry, page 3, line 19 through page 4, line 12; page 5, line 29 through page 6, line 9; page 9, lines 1-13; Table 1. Henry differs from the present invention in that the present invention requires a functionalized fluoropolymer selected from a group consisting of fluoropolymer block copolymer having a long fluoropolymer block and one or more short polyacrylic acid end blocks. Nelson teaches in analogous art fluorinated acrylates and the introduction of acrylic acid to prepared hydrophilic blocks. See Nelson, [0038] – [0040]. In view of Nelson, one having an ordinary skill in the art would be motivated to modify Henry by using a fluoropolymer having a hydrophilic block side chain .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 8, “functional non-fluoropolymer” lacks an antecedent basis because claim 3 recites “ non-functional fluoropolymer.” In claim 15, the Applicant recites, “long” which is a relative term. The Applicant must recite numerical length pertaining to the fiber.
Claim 7 is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh